Name: 96/283/EC: Commission Decision of 11 April 1996 approving the programme for the eradication of Aujeszky's disease in Luxembourg (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe;  trade policy;  agricultural activity;  means of agricultural production
 Date Published: 1996-04-30

 Avis juridique important|31996D028396/283/EC: Commission Decision of 11 April 1996 approving the programme for the eradication of Aujeszky's disease in Luxembourg (Text with EEA relevance) Official Journal L 107 , 30/04/1996 P. 0016 - 0016COMMISSION DECISION of 11 April 1996 approving the programme for the eradication of Aujeszky's disease in Luxembourg (Text with EEA relevance) (96/283/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 95/25/EC (2), and in particular Article 9 (3) thereof,Whereas an eradication programme was commenced in Luxembourg for Aujeszky's disease in February 1993; whereas this programme was approved by Commission Decision 93/200/EEC (3) for a three-year period which expired on 14 March 1996;Whereas the eradication programme is still in progress; whereas the programme should allow Aujeszky's disease to be eradicated from Luxembourg in the future;Whereas it is therefore appropriate to extend the approval of the programme for a further period of three years;Whereas the measures provided for in this decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The programme for the eradication of Aujeszky's disease from Luxembourg is hereby approved for a further period of three years.Article 2 Luxembourg shall bring into force by 15 April 1996 the laws, regulations and administrative provisions for implementing the programme referred to in Article 1.Article 3 This Decision shall enter into force on 15 April 1996.Article 4 This Decision is addressed to the Member States.Done at Brussels, 11 April 1996.For the CommissionFranz FISCHLERMember of the Commissionds(1) OJ No L 121, 29. 7. 1964, p. 1977/64.(2) OJ No L 243, 11. 10. 1995, p. 16.(3) OJ No L 87, 7. 4. 1993, p. 14.